

116 HR 6880 IH: Emergency Medical Manufacturing Library Act of 2020
U.S. House of Representatives
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6880IN THE HOUSE OF REPRESENTATIVESMay 14, 2020Ms. Slotkin (for herself and Mr. Van Drew) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Administrator of the Federal Emergency Management Agency to coordinate the development of plans, designs, and guidance relating to the production, in accordance with other applicable law, of certain homeland security-critical supplies to address potential national emergencies and disasters, and for other purposes.1.Short titleThis Act may be cited as the Emergency Medical Manufacturing Library Act of 2020.2.Developing crisis capabilities to meet needs for homeland security-critical supplies(a)In generalThe Administrator of the Federal Emergency Management Agency shall coordinate with the Secretary of Health and Human Services, the Administrator of the Environmental Protection Agency, and the heads of other relevant Federal departments and agencies—(1)to identify categories of homeland security-critical supplies that would be needed to address potential national emergencies or disasters, including any such public health emergency, terrorist incident, armed attack, or cyber attack;(2)to develop plans, designs, and guidance relating to the production, in accordance with other applicable law, of the categories of homeland security-critical supplies identified pursuant to paragraph (1) to address the respective national emergencies and disasters, including such production by nontraditional manufacturers; and(3)based on such final plans, designs, and guidance, to enter into such contingent arrangements with governmental and private entities, in accordance with other applicable law, as may be necessary to expedite the production of homeland security-critical supplies in the event of a national emergency or disaster.(b)ProcessIn coordinating the development or revision of a plan, design, or guidance with respect to any homeland security-critical supply under this section:(1)The Administrator shall give each Federal department or agency with responsibility for regulating the supply an opportunity—(A)to contribute to the development or revision of the plan, design, or guidance; and(B)to approve or disapprove the plan, design, or guidance under regulations appropriate to approving the supply for emergency or disaster use.(2)If a Federal department or agency with responsibility for regulating the homeland security-critical supply disapproves of the plan, design, or guidance with respect to the supply, the head of the disapproving department or agency shall provide to the Administrator the rationale for the disapproval.(3)The Administrator may—(A)if no Federal department or agency disapproves a plan, design, or guidance as described in paragraphs (1)(B) and (2), finalize the plan, design, or guidance for purposes of subsections (a)(3) and (c); and(B)if a Federal department or agency does disapprove a plan, design, or guidance as described in paragraphs (1)(B) and (2), provide an updated plan, design, or guidance for review and approval or disapproval in accordance with paragraphs (1) and (2).(c)Public postingThe Administrator shall publish each final plan, design, or guidance that is developed under this section on a public website, except that the Administrator may withhold publication of, or redact information from the publication of, a plan, design, or guidance if—(1)publicly posting the information would not be in the interest of homeland security;(2)the information is protected from public disclosure by other applicable law; or(3)the information is protected from public disclosure by contract.(d)Relation to other lawNothing in this section shall be construed to expand, repeal, limit, or otherwise affect the provisions of other applicable law pertaining to the regulation of a homeland security-critical supply.(e)Biennial reviewNot less than every two years, in accordance with subsections (a) through (e), the Administrator shall coordinate the review and, as needed, revision of each plan, design, and guidance in effect under this section.(f)DefinitionIn this section:(1)Except as otherwise specified, the term Administrator means the Administrator of the Federal Emergency Management Agency.(2)The term homeland security-critical supply—(A)means any supply needed to ensure public safety and welfare during—(i)a national emergency or disaster, including any such public health emergency, terrorist incident, armed attack, or cyber attack; or(ii)any other reasonably foreseeable contingency of grave consequence to the United States during which shortages are reasonably anticipated; and(B)includes a vaccine, a medication, medical equipment, and personal protective equipment.(3)The term nontraditional manufacturer may include (as determined by the Administrator)—(A)a home craftsperson;(B)a distiller;(C)a cosmetic manufacturer;(D)a manufacturing facility primarily designed for an industry other than manufacturing homeland security-critical supplies;(E)an institution of higher education;(F)an advanced manufacturing facility;(G)a machine shop; and(H)a research laboratory.(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2020 through 2024.